Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotte Aluminum (KR 20-2010-0005324 in IDS machine translation provided by Examiner hereinafter Lotte) in view of Smelcer (US 4,856,550 in IDS).
Regarding claim 1, Lotte teaches a condensation water trap device comprising: a neutralizing unit (initial sections in 10 after inlet) including an inlet (21)to introduce condensation water, an inner space capable of receiving a neutralization agent (30) for neutralizing the introduced condensation 5water, and a condensation water passage (43 51) to allow condensation water, which is neutralized in the inner space by the neutralization agent, to flow out; and a discharging unit including a storage space to store the condensation water directly or indirectly introduced through the condensation water passage, and an outlet open in a circular shape such that the stored condensation water is discharged (Figs 2 and 5; Pg. 2-4).
Lotte fails to teach the discharging unit including a spherical float ball that is capable of opening and closing based on the water level. Smelcer teaches a 
It is noted that that while outlet is never explicitly taught to be circular, every other inlet and outlet conduit in Lotte is circular. As such, one skilled in the art would have found Lotte teaching the outlet to be circular, or it would have been an obvious matter to one skilled in the art as it is a known conduit shape and the spherical ball would be able to seal and engage the circular opening. 
Regarding claim 2, Lotte teaches a discharge partition configured to separate the neutralizing unit from the discharging unit, wherein the condensation water passage is positioned in one point, which is 20higher than a position of the inlet, of the discharge partition (Fig. 2 and 5; Pg. 2-4 showing inlet entry point in neutralizing unit below the condensation water passage).
Regarding claim 3-4, Smelcer teaches that the circular outlet has a packing/valve seat (41) of a rubber/resilient material (C3/L16-25).
Regarding claims 5-6, Smelcer teaches that the float ball is surrounded by an anti-ball deviation wall (36) substantially as claimed (Fig. 2).
Regarding claim 7, Lotte teaches that the trap device further includes multiple partitions as claimed, wherein the partitions can include a foreign matter removing unit (51) thereby separating the trap device as claimed (Fig. 2). 
Regarding claim 8, it is Examiner’s position that the filter device 51 would be considered a porous mesh. 
Regarding claim 9, Lotte teaches that the trap device further includes multiple partitions with intermediate passages as claimed (Fig. 2). 
Regarding claim 10, Lotte teaches the partitions are designed wherein a straight line formed in an open direction of the condensation water passage and a straight line formed in an open direction of the intermediate passage are parallel to each other and not coincident with each other (Fig. 2).
Regarding claim 11, Lotte teaches that the neutralizing unit and discharging unit are in one case (Fig. 2).
Regarding claim 12, the claims recite how the condensation trap device is intended to be operated when combined with an unclaimed furnace/boiler producing exhaust gas. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, the intended use limitations are not given patentable weight. As the structures claimed are the same, the modified Lotte device is capable of being operated as stated. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777